DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 05/19/2022, with respect to claim 8 have been fully considered and are persuasive.  The objection of claims 8 and 24-26 has been withdrawn. 
Applicant’s arguments, see pages 6-8, filed 05/19/2022, with respect to claims 21, 24, 27 and 31 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 21, 24, 27 and 31 has been withdrawn. 
Applicant’s arguments, see page 8, filed 05/19/2022, with respect to claims 1, 8, 15 and 21-33 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1, 8, 15 and 21-33 has been withdrawn. 
Applicant's arguments, see pages 9-11, filed 05/19/2022, with respect to claims 1, 8, 15 and 30 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that “First, in Faccin, as described in paragraph 0069, when determining the SMF, the AMF fails to refer to the UE location, but instead the AMF 210-a may identify the PDU session identifier received in the NAS message. Paragraph 0071 of Faccin discloses that the UE location is used by the AMF to determine registration area, with no mention of the UE location being used to select the SMF. Second, although in paragraph 0070 of Faccin it is disclosed that the SMF receives the DNN, the DNN is used by the SMF to send to UDM 215-a a request of the subscription date for the UE in paragraph 0072. Thus, the DNN is not used by the SMF to determine the UPF. Accordingly, Faccin fails to disclose each feature recited in pending claim 1” in pages 9-11.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above.
First, paragraph [0069] of Faccin discloses that based on the PDU session establishment request, the AMF selects an SMF for the new PDU session. Paragraph [0068] of Faccin discloses that the PDU session establishment request includes a DNN associated with the DN. Paragraph [0071] of Faccin discloses that the PDU session establishment request includes UE location information (e.g., a registration area, a cell identifier, a PSAC value, etc.). Therefore, Faccin does disclose or suggest that the first intermediate session management entity is selected based upon both the UE location information and the DNN.
Second, paragraph [0076] of Faccin discloses that the SMF receives the SM request including the UE location information from the AMF, and the SMF selects the UPF based on the received SM request. Paragraph [0070] of Faccin discloses that the SM request including the DNN. Therefore, Faccin does disclose or suggest that the SMF uses both the UE location information and the DNN for selecting the user plane entity.
In view of the above response, Faccin does disclose or suggest each feature recited in amended claim 1. 
Amended independent claims 8, 15 and 30 recite similar features and are not deemed to be allowable for similar reasons as set forth above regarding amended independent claim 1.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469